48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Virgil Dean HERALD, Appellant.
No. 94-3277.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 14, 1995.Filed:  Feb. 21, 1995.

Before BOWMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Virgil Dean Herald was tried by jury and was found guilty of assault resulting in serious bodily injury.  The District Court1 sentenced him to a prison term of seventy months.  Herald appeals, attacking both his conviction and his sentence.


2
For reversal of his conviction, Herald argues (1) that the evidence is insufficient to support the jury's verdict, (2) that the court erred in its jury instructions regarding the impact of the use of alcohol on the insanity defense, and (3) that the court improperly refused to take judicial notice of the Social Security Administration's determination that Herald is "disabled."  Seeking resentencing if the conviction is not overturned, Herald argues (1) that the court improperly increased his offense level for use of a dangerous weapon, and (2) that the court improperly increased his offense level by reason of Herald's physical restraint of the victim of the assault.


3
Having heard the arguments of the parties and having considered the briefs and record, we conclude that the issues raised by Herald are entirely without merit and that an opinion would lack precedential value.  Accordingly, Herald's conviction and sentence are affirmed without further discussion.


4
AFFIRMED. See 8th Cir.  R. 47 B.



1
 The Honorable Rodney S. Webb, Chief Judge, United States District Court for the District of North Dakota